DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
This action is in response to communications filed on 30 November 2020. Claim(s) 1-20 is/are presently pending in the application, of which, claim(s) 1,10, and 18 is/are presented in independent form.

No priority is claimed.

An IDS was received on 20 November 2020, 4 August 2021, 29 September 2021, and 17 May 2022. All references have been considered for their English portions only.

Examiner’s Note
The rejections below group claims that may not be identical, but whose language and scope are so substantively similar as to lend themselves to grouping, in the interests of clarity and conciseness. Any citation to the instant specification herein is made to the PGPub version (if applicable). The examiner notes that no statement has been entered regarding the inventorship of individual claims as required under 37 CFR 1.56, and therefore assumes that all claims have the same inventorship or are directed to inventions that were commonly owned as of the effective filing date of the invention.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  the claim recites “a sensor format of (sic) different device”; it is presumed that this was a mere typographical error and that an “a” was missed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the best mode contemplated by the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s) has not been disclosed.  Evidence of concealment of the best mode is based upon a sufficient lack of disclosure as to how the applicant proposes to perform telemetry in the context of the independent claims. The dependent claims inherit this deficiency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claims 1 and 18 recite “performing telemetry using the new device”, but it is unclear what this entails. The specification describes examples of telemetry data and purports to demonstrate this performing via Figure 6, but nowhere does the specification actually describe what performing telemetry is meant to encompass. Nor does this appear to be a term of art, and thus one of ordinary skill in the art would be unable to ascertain the scope of the claims with respect to this limitation. Generally, when the claims are indefinite, vague or unclear, they cannot be construed without speculation or conjecture; therefore, the indefinite claims are not treated on the merits with respect to prior art. See In re Steele, 305 F.2d 859, 862 (CCPA 1962) (A prior art rejection cannot be sustained if the hypothetical person of ordinary skill in the art would have to make speculative assumptions concerning the meaning of claim language.); see also In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970) ("If no reasonably definite meaning can be ascribed to certain terms in the claim, the subject matter does not become obvious-the claim becomes indefinite."). Notwithstanding Steele, the Office has made every attempt to construe the claims in what the Office believes is the intent of the Applicants in the interest of compact prosecution.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because said claims are directed to a computer-readable storage media, but both said claims and the respective specification (paragraph 0080 states that “computer-readable storage media do not consist of and are not formed exclusively by, modulated data signals, such as a carrier wave.” However the use of “consist of” as a transitional phrase indicates that the applicant intends the definition to include things other than solely modulated data signals rather than defining the term computer-readable storage media to exclude such signals.) fail to disclose whether said computer-readable storage media is limited to a non- transitory medium or transitory propagating signal. Reading said claim under the broadest reasonable interpretation computer-readable storage media is considered to read on a transitory propagating signal. See the "Subject Matter Eligibility of Computer Readable Media" (1351 OG 212 - Feb. 23, 2010); see also Ex Parte Mewherter, 107 USPQ2d 1857 (2013). A claim directed to only signals per se is not a process, machine, manufacture, or composition of matter and therefore is not directed to statutory subject matter. A claim reciting only a musical composition, literary work, compilation of data, signal or legal document per se does not appear to be a process, machine, manufacture, or composition of matter. See MPEP § 2106. Thus, both said claim and said specification fail to define said computer-readable storage media to be statutory.

Claims 10-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims under their broadest reasonable interpretation are inclusive of software per se.
Independent claim 10 recites a device having an admin tool, configuration editor, sensor format, and data transformation component that operate on data associated with two other devices.  The specification at 0022, 0081, and 0082 discloses this may all be implemented as solely software.  As a result claim 10, taken at its broadest reasonable interpretation, includes software per se, which is patent ineligible. See MPEP 2106.  Dependent claims 11-17 do not remedy this deficiency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao (U.S. PGPub No. 2016/0248856 A1) (hereinafter Kao).

As per claim 10, Kao teaches a device (Kao at 0003), comprising: 
an admin tool that receives a communication socket associated with a new device (Kao at 0020-21 – Aggregation panels manage (administer) sensors on the core IP network. Kao at 0017 – core IP network routes and forwards IP packets, which imply the use of a socket; see also Kao at 0042 (port specification implies sockets). Kao at 0027 – sensor data is retrieved); 
a configuration editor (Kao at Figure 2 item 250) that is configured to: 
instantiate a driver for the new device (Kao at 0027 – transformation of sensor data requires its instantiation); 
create a name for the new device and associate the name with the driver (Kao at 0027 – inherent that the system would have some form of labeling and association in order for the system to function. See MPEP 2121); 
create a sensor format for the driver, wherein the sensor format is based at least on a sensor format of different device (Kao at 0027); and 
associate the created sensor format with the driver of the new device (0027-28).

But Kao does not appear to explicitly disclose:
a data transformation component that is configured to receive telemetry data from the new device, wherein the data transformation component stores the telemetry data in a universal schema.

However Kao does have a component that is configured to receive data from the new device and store that data in a universal schema. Kao at 0033. The differences in the claim limitations are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The storing of sensor data in a universal schema would be performed the same regardless of the type of data received (i.e. telemetry data).   Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have a data transformation component that is configured to receive telemetry data from the new device, wherein the data transformation component stores the telemetry data in a universal schema. This is so because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.

As per claim 11, Kao teaches wherein the mapped sensor format includes a data field that is substantively equivalent to a field of the sensor format in the different device (Kao at 0047).

As per claim 12, Kao teaches wherein the mapped sensor format is a superset of the sensor format in the different device (Kao at 0047).

As per claim 13, Kao teaches wherein the data field is substantively equivalent to the field of the different device based on a field-type, a change of name, and a bit alignment (Kao at 0047).

As per claim 14, Kao teaches wherein the data transformation component transforms a structure of the data field to conform with a structure of the universal schema (Kao at 0047; see also the examiner’s remarks regarding claim 10).

As per claim 15, Kao teaches wherein the mapped sensor format includes data fields that are inherited from data fields of the sensor format of the different device (Kao at 0047).

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao as applied to claim 10 above, and further in view of Shapur et al. (U.S. PGPub No. 2020/0081899 A1) (hereinafter Shapur).

As per claim 16, Kao does not appear to explicitly disclose wherein the universal schema includes an annotation field that indicates substantial equivalents between fields in the universal schema. Shapur teaches making determinations of semantically equivalent fields. Shapur at 0118. It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Shapur into the invention of Kao in order to determine whether fields are substantial equivalents. Having done so, one of ordinary skill in the art would want to store the results of this determination within the universal schema of Kao. Doing so would have been advantageous as it would allow the system and administrators to be able to recognize those drivers that were interchangeable thus allowing for deduplication or alternatives in testing. The combination hereinafter KS.

As per claim 17, KS teaches wherein the data transformation component queries a configuration database to determine whether an at least one field in the telemetry data is substantively equivalent to another field in a sensor format of a different device (Shapur at 0118; see also the examiner’s remarks regarding claim 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J TORGRIMSON/             Primary Examiner, Art Unit 2165